﻿We are extremely pleased, Sir, to see you, an experienced and well-known African diplomat, a representative of a front-line State, presiding over the affairs of the thirty-ninth session of the General Assembly. We have known you for more than 10 years and we have shared a working relationship with you while you have exercised your high governmental functions and the presidency of the United Nations Council for Namibia. Mozambique and Zambia maintain strong ties of fraternity and friendship which are deeply rooted in our people's common past of struggle for freedom, justice, independence and human dignity. We are confident that under your leadership our work will bring successful results at the end of this session. Let me assure you, Mr. President, of the full co-operation of my delegation in the fulfilment of your duties.
2.	We salute the President of the thirty-eighth session, Mr. Jorge Illueca, President of the Republic of Panama, for his endeavours and for having successfully carried out his task.
3.	Once again, we extend to the Secretary-General the appreciation of the Mozambican people for his commitment and devotion to the strengthening of the role of the United Nations in its search for peaceful solutions of the critical problems confronting the international community today.
4.	It is always a matter of great joy to see the membership of the Organization grow. The admission of Brunei Darussalam to this great family of nations bears testimony to the commitment of the international community to the lofty principles of the United Nations and the attainment of its objectives. We join previous speakers in warmly welcoming Brunei Darussalam.
3. Twenty years ago, on 25 September 1964, faced with the violent intransigence of the colonial Power and its refusal of dialogue, our people embarked on a general armed insurrection against colonialism and for national independence, peace, justice, freedom and progress. The justness of our aspirations won us the respect, support and solidarity of all freedom- and peace-loving peoples. The resort to the armed struggle was in no way a warmongering option. We were forced to wage war as the only means of achieving peace on the basis of the recognition of our rights.
6.	However, we always remained open to a negotiated settlement of the conflict, which was characterized by the opposition of the Mozambican people to the foreign occupants of our country. The armed struggle for national liberation ended as soon as, in September 1974 at Lusaka, the colonial State recognized the right of the Mozambican people to self- determination and national independence and agreed to transfer power to FRELIMO,' the sole and legitimate representative of the Mozambican people.
7.	At the negotiating table, FRELIMO managed to secure an agreement which gave substance to the completely legitimate aspirations of the Mozambican people—the aspirations to freedom and independence. With independence, the Mozambican people regained their own personality. Independence placed the history of our people back on its correct path.
8.	Our independence created a great impact in the region and served as a strong impetus to the struggle for liberation of other peoples in southern Africa.
9.	Mozambique, like Angola, became a direct target of aggression and destabilization carried out by the racist minority regimes of Southern Rhodesia and South Africa. This action was aimed at destroying our independent sovereign State and preventing the peoples of Zimbabwe, Namibia and South Africa from attaining their own freedom.
10.	The People's Republic of Mozambique was and still is a target of aggression because our struggle was able to translate into reality the profound aspirations of people all over the world to peace, democracy, progress and equality, without discrimination based on the colour of one's skin or on religion or ethnic origin.
11.	The Mozambican people were once again compelled to take up arms to safeguard their sovereignty and territorial integrity.
12.	We contributed to the Zimbabwean people's struggle for freedom. We made the cause of the Zimbabwean people's struggle our own, while at the same time we encouraged and participated in all the peace initiatives in the search for a negotiated settlement of the question of Zimbabwe's independence, taking fully into account the legitimate rights of its people.
13.	We went to Geneva and Malta. We took part in the discussions on the Anglo-American proposals. In compliance with the relevant resolutions of the Organization of African Unity and of the United Nations, we applied fully the total and comprehensive sanctions against the rebel colony of Southern Rhodesia.
14.	Guided by our adherence to the principle of the peaceful settlement of disputes, we, together with the legitimate representatives of the people of Zimbabwe, attended the Lancaster House negotiations aimed at putting an end to the illegal, minority and aggressive regime of Southern Rhodesia. For all of us, the Lancaster House agreements meant the triumph of the ideals of justice, freedom and peace.
15.	Following the proclamation of Zimbabwe's in-dependence, the Pretoria regime assumed direct command of the destabilization acts—until then under Ian Smith's regime—against the independent countries of southern Africa, particularly Mozambique and Angola. With these actions the South African regime violated the most elementary rules of international law governing relations among States.
16.	The aims of South Africa were to prevent the consolidation of our national independence and to destroy the example which we represent in the region of a democratic, anti-racist and socialist society.
17.	Unable to solve its internal contradictions and confronted with the intensity of the popular struggle, Pretoria opted for the generalization of conflict in our region. Pretoria resorted to economic sabotage, to direct aggression and to the use of armed bandits recruited, trained, equipped, financed and dispatched by it from sanctuaries in its territory into neighbouring States. Pretoria tried to present those armed bandits as members of national resistance movements.
18.	Armed banditry, a new type of mercenarism in our region, is imposed from outside upon Mozambique, Angola, Zimbabwe and Lesotho. In Mozambique, armed banditry does not represent an internal political opposition. It does not represent any national political or social force. Its leadership is essentially composed of well-known foreign citizens, agents of colonialism, who early in 1974 tried in vain to block the signing of the Lusaka agreement and to prevent the accession of the Mozambican people to independence.
19.	Armed banditry, a covert imperialist means of aggression against our country, encompasses within its ranks outlaws, drug addicts, thieves, murderers and mercenaries. These bandits plunder, kidnap, rape, destroy, massacre and assassinate. They are responsible for the paralysis and destruction of important sectors of our economy. The dimension of the tragedy caused by the war of destabilization imposed by the South African regime is difficult to describe in words and to quantify in figures. The devastating consequences of their acts and the irreparable losses in human lives caused by the ferocious rage of the armed bandits are incalculable.
20.	Many Mozambican victims of these criminals will for ever bear on their bodies and in their souls the scars of mutilation. Others will carry in their memory scenes of the massacre and incineration of their families. There are still others whose malnutrition worsened, who saw their little ones prevented from going to school and their loved ones deprived of medical care. This generation will for ever be marked by the brutalities of this banditry.
21.	In order to face this war situation, our people, from the Rovuma to the Maputo and united to a man, organized themselves against the armed banditry, as they did in the past against colonialism and against the acts of aggression by the rebel regime of Ian Smith. As a result of this organization and the determination of the Mozambican people, heavy military blows were inflicted on the enemy.
22.	At the same time, we set into motion a diplomatic campaign directed at certain countries with the intention of demonstrating that the only destabilizing agent, the only focus of tension, the only source of conflicts in the region is the South African regime.
23.	We have neutralized South Africa's attempts to relegate to second place the struggle of the international community against apartheid? In this campaign we have shown that the cause of the tension and war prevailing in our region does not spring from the East-West conflict but exclusively from the antagonistic contradiction between	—declared a crime against humanity—and the forces struggling for freedom, democracy, equality, peace and progress.
24.	Our victories over armed banditry and our diplomatic offensive frustrated the South African strategy of isolating and destroying our socialist State. In other words, they frustrated the South African strategy aimed at creating an alternative political force to rule Mozambique. We have shown that the Mozambican State is a solid and indestructible socialist State, because it is deeply rooted in its people and it embodies their most legitimate aspirations.
25.	The Pretoria regime then came to understand that neither direct aggression nor armed banditry would enable it to attain its objectives. At last, the South African regime realized that any destabilizing acts unleashed from without would be met with a prompt and effective response. It was against this background that South Africa was led to the negotiating table with the People's Republic of Mozambique in order to search for an alternative to the path of violence it had pursued until then.
26.	Mozambique has always stood for peace and peaceful coexistence among States of various social and economic systems and for good relations among neighbours. Hence it is always open to the possibility of negotiations to resolve conflicts among States. Mozambique has always refrained from undertaking any act that would jeopardize peace and security, not only in our region but also in the world as a whole. Mozambique has never carried out any acts of aggression against South Africa.
27.	In the light of these principles, we initiated negotiations with the South African Government which led to the conclusion of the Agreement on Non-Aggression and Good Neighbourliness, signed at Nkomati on 16 March 1984. The Nkomati Agreement consolidates the victories of our independence. It is an instrument for the defence of our sovereignty. It creates conditions for economic development and the construction of socialism in Mozambique. It reaffirms the fundamental principles of international law governing relations between sovereign States.
28.	In the Agreement, South Africa recognizes these principles and pledges to abide by them in its relations with our State. This is a new attitude on the part of South Africa if we consider its long history of hostility and aggression against our country.
29.	We consider this a victory for wisdom and realism, a victory for peace, one decisive stage in the prevention of a major conflict in southern Africa. The Nkomati Agreement constitutes an important legal instrument for promoting detente in southern Africa. We are confident that the international community will be able to create favourable conditions conducive to the full implementation of the Agreement.
10. The peace efforts we are pursuing allow us to create the necessary conditions for devoting our energies and resources towards the economic and social development of our country. For less than 10 years, we have been masters of our own economic and social development and of our own well-being and progress. The illiteracy rate has been reduced and the health care network has been expanded.
31.	Many projects of vital importance to our economy are under way, with the aim of transforming our natural resources. Several times these projects have been the targets of armed bandits. They try to prevent the building of communication networks, which are necessary for the transport of goods, and the construction of dams, which ensure the irrigation of vast agricultural lands in order to produce more food and avoid the harmful effects of droughts. They want our country to remain in a permanent state of underdevelopment, by preventing us from carrying out any activities that would satisfy the basic needs of our people.
32.	Despite these acts, however, we have attained remarkable successes in expanding our infrastructures. Our programme for economic recovery comprises measures whose implementation will reduce the deficit in the balance of payments and contribute to the relief of the causes and effects of hunger, lack of clothing, disease and poverty. The main aspects of the programme for the coming years are essentially the rehabilitation of infrastructures and of existing industrial and agro-industrial equipment.
33.	Priority is given to the realization of rural development projects in order to increase food production and export crops, as well as the improvement of ports and railway services and an increase in migrant labour and tourism. We are also giving top priority to educational and training programmes. In the implementation of this programme, our efforts will have to be complemented by external resources, both bilateral and multilateral.
34.	In the context of expanding our international economic relations, we have enacted the Law of Foreign Investments. We have joined the IMF and the World Bank and we were participants in the negotiations of the Lome Convention.
35.	Despite the efforts deployed, the economic and financial situation confronting Mozambique today is rather difficult and complex owing to the following factors: first, the difficult economic situation we inherited at the time of independence; secondly, the economic losses, estimated at $500 million, resulting from the application of United Nations-mandated sanctions against Southern Rhodesia; thirdly, the direct aggressions, the economic boycott by South Africa against Mozambique and the acts of armed bandits, which altogether caused a loss of about $3.5 billion to our economy; fourthly, natural disasters, especially droughts, which for several years have been affecting large areas of our territory and have brought about a total loss of $154 million in 1982 and 1983 alone; and, fifthly, the deepening of the international economic crisis, namely, the debt problem, deteriorating terms of trade, protectionism and high interest rates.
36.	Despite these difficulties, we are confident that the economic programmes we are undertaking will bring about favourable conditions for overcoming some of these problems in order to promote the economic and social development of our country. We take this opportunity to express our gratitude to the international community for the invaluable support it has rendered to the People's Republic of Mozambique. That assistance encourages us to pursue our endeavours in national reconstruction and the struggle against underdevelopment.
37.	The continuing existence of colonialism in Namibia and of apartheid and racism in South Africa remains the main cause of tension and war in southern Africa.
38.	The situation in Angola remains critical. The occupation of parts of the territory of that sister country, as well as the massacre of its people and the destruction of its economic and social infrastructures by South Africa, still persist. As respectable Members of the United Nations, we should not remain indifferent to this situation. We must vigorously condemn these criminal acts, for they constitute a violation of international law and a manifest disregard of the Charter of the United Nations. The People's Republic of Mozambique vehemently appeals to the international community to render all material, political and diplomatic support to the People's Republic of Angola to enable it to repel the South African aggression and defend its sovereignty and territorial integrity. We must demand the total and unconditional withdrawal of South African troops from Angola, as well as the cessation of South African support to the armed bandits acting under its command against the legitimate Government of Angola.
39.	The condition of the majority of South African people is worsening. Every day more and more people are being thrown into gaol or receiving banning orders. There is a reluctance to recognize black trade unions. All legitimate strikes and peaceful political demonstrations by workers, students and other democratic forces are immediately repressed. The fundamental rights of the majority of South African people continue to be denied, as evidenced by the so-called new dispensation, which was roundly and soundly rejected by them. As a result, we have witnessed the escalation of brutalities and detentions just before and after the so-called new constitution came into force. This is the nature of apartheid. A regime that institutionalizes racial discrimination, represses and massacres its own people, continues to colonize Namibia and carries out acts of aggression against Angola and occupies parts of its territory cannot claim to be pacifist.
40.	In light of the foregoing facts, it is the duty of the international community to denounce and condemn the bellicose policy of South Africa; condemn and denounce the policy of bantustanization, as well as the blatant violation of human rights by the Pretoria regime; condemn, pursuant to Security Council resolution 554 (1984), the so-called constitutional reforms inasmuch as they are aimed at perpetuating apartheid demand that South Africa put an end to its support for this new type of mercenarism, armed banditry; and prevent the strengthening of South Africa's military capability, particularly its capacity to produce nuclear weapons.
41.	In this context, we firmly believe that relations between Mozambique or other countries of the region, on the one hand, and South Africa, on the other, should not be used as a pretext by some members of the international community to shy away from their duty to isolate the apartheid regime. Our relationship with South Africa stems from the geo-graphical contiguity of our countries and from the historical past colonialism imposed on us. What prompted the isolation of Pretoria was not only its policy of destabilization; it was not just its aggressive acts against neighbouring countries; it was mainly its inhuman and cruel policy of	which is still in force in South Africa.
42.	The Western countries must clearly dissociate themselves from the apartheid system and join the forces fighting for freedom, justice and peace in South Africa under the leadership of the African National Congress of South Africa. It is the sacred duty of all peoples and Governments the world over to recognize as legitimate and to render wide-ranging support to the struggle of the South African people led by the ANC.
43.	The ANC is fighting so that each South African, regardless of the colour of his or her skin, may benefit from the wealth of the country and attain the social development to which he or she is entitled. It is fighting for democracy so that all South Africans, regardless of the colour of their skins, may take part in all decision-making processes affecting their lives and destinies. It is fighting so that power in South Africa may be exercised by representatives of all South Africans without discrimination. It is fighting for an undivided South Africa and against bantustanization.
44.	The People's Republic of Mozambique reiterates its condemnation of the apartheid system and the policy of bantustanization. It reaffirms its political, diplomatic and moral support for the ANC. The international community should see to it that the Government of South Africa adopts a policy of dialogue and negotiations with the ANC in order to bring about the establishment of a democratic society in the country.
45.	The continued state of hostilities in Namibia is the result of South Africa's intransigent refusal to comply with Security Council resolution 435 (1978). The demands that the South West Africa People's Organization	unilaterally cease hostilities without any assurance that resolution 435 (1978) will be applied are attempts to link extraneous and alien issues to the question of Namibia's independent. It is our duty to see to it that the South African Government engages in constructive negotiations with SWAPO to bring Namibia immediately to independence. Linking Namibia's independence to alien issues is intolerable.
46.	We reaffirm the unconditional support of the People's Republic of Mozambique for SWAPO, the sole legitimate representative of the Namibian people. We encourage the Secretary-General to carry on with his efforts to bring about the speedy implementation of Security Council resolution 435 (1978).
47.	The international community of nations must vigorously condemn the repression being practised against the majority of the citizens of South Africa, as well as those of Namibia. The South African regime must immediately put an end to the practice of executing freedom fighters and take all the necessary steps for the speedy release of political prisoners in South Africa and in Namibia.
48.	In the overall struggle of the peoples of southern Africa, the economic front is of special importance. It is within this context that the Southern African
Development Co-ordination Conference plays a valuable role in supporting the right of the peoples to development, progress and peace. The SADCC is our main instrument in the struggle for the lessening of economic dependence on South Africa and for economic and social development in the region of southern Africa. We therefore welcome the growing participation of some States in this undertaking for the promotion of the welfare of our peoples.
49.	The global international situation is complex and tense. It is characterized by the ever-increasing aggressiveness of imperialism, which causes an increase in the number of hotbeds of tension and war and accelerates the arms race, particularly the nuclear-arms race. The era of dialogue, understanding and peaceful coexistence which at one time prevailed in relations among nations is becoming more and more remote.
50.	In the 1970s, when we were paving the way for understanding and detente, there was hope for the rapid eradication of colonialism and confidence in the commitment of nations to the struggle for the elimination of apartheid and racial discrimination and for social progress and development.
51.	Today, the questions of peace, peaceful coexistence, independence, disarmament and development remain the main concerns of peoples the world over. The time of the cold war, when the interests of the peoples were ignored and the so-called vital interests of some Powers were advanced, has returned. Imperialism is forcefully renewing its old view that all international and regional political problems remain solely within the scope of the East-West conflict.
52.	As a consequence, Africa, a continent tom apart by centuries of colonial domination, is still witnessing conflict situations and war, which bring untold suffering to children, women and men.
53.	The situation in Chad and Western Sahara is of the utmost concern to us. We are hopeful that recent developments in Chad will bring peace at long last to that war-torn country, so that its people may be able to devote their resources and energies to economic and social development.
54.	The Saharan people have the right to self-determination and independence. We strongly urge the conflicting parties—the Frente POLISARIO and the Kingdom of Morocco, to enter into negotiations in accordance with the relevant OAU resolutions, in order to bring about an immediate end to the conflict.
55.	In the Middle East, the People's Republic of Mozambique supports the just struggle of the Palestinian peoples, led by the Palestine Liberation Organization [PLO], for their inalienable rights, including the right to create their own State in Palestine, and the withdrawal of Israel from the occupied Arab territories.
56.	We are encouraged by the efforts being made by the Lebanese people with a view to farming a national Government representing their legitimate interests. We call upon Israel to withdraw its troops immediately and unconditionally from Lebanon and fully to respect the independence, sovereignty and territorial integrity of that country.
57.	The war between Iran and Iraq is also of major concern to us. We strongly appeal to both countries, members of the Movement of Non-Aligned Countries, to put an immediate end to the fratricidal war, which is adversely affecting the world community.
58.	The question of Cyprus is another challenge facing the United Nations. In spite of all the efforts of the Secretary-General, the country remains divided and confronted with the presence of foreign troops. We urge the parties concerned to give their utmost co-operation to the Secretary-General so that a just and lasting solution can be found to the Cyprus question.
59.	The dramatic situation afflicting the Maubere people in East Timor shows no sign of abating. The territory of East Timor is under occupation and its people are under domination. To the yearning of the Maubere people for justice, freedom and human dignity, Jakarta responds with systematic detentions, torture and massacres.
60.	We hail the stand by many personalities of the United States, including many Senators and Congressional representatives, in denouncing the acts of oppression being committed against the people of East Timor. The recent declarations by the United States Administration regarding the situation of the East Timor people is encouraging. However, we consider that this issue should not in any way be viewed from a humanitarian perspective alone. All countries, large or small, have the right to self- determination and independence and the freedom to decide their own fate. Therefore, colonized peoples will always fight tenaciously to attain these ideals and goals regardless of the sacrifices they may have to make. The struggle of the people of East Timor is ours as much as theirs, for they are fighting for freedom, justice and equality.
61.	The people of East Timor, under the leadership of FRETILIN, deserve the total support of the international community. We demand that Indonesia cease its acts of genocide against the Maubere people and that its troops be immediately and unconditionally withdrawn from the territory of East Timor. We encourage the Secretary-General to continue to undertake with the parties concerned, including Portugal, the administering Power, all efforts likely to lead to recognition of the legitimate right of the people of that territory to self-determination and independence.
62.	The people of Korea continue to see their country artificially divided. The solution to this problem lies in dialogue and negotiations. We therefore support the proposal of the Democratic People's Republic of Korea for peaceful reunification of the Korean nation through tripartite dialogue.
63.	We are deeply concerned about the situation in Kampuchea. Efforts should be pursued by us all so that a just and lasting solution may be found.
64.	In Latin America, there is a constant escalation of confrontation and acts of destabilization and aggression, particularly against the peoples of Central America. The People's Republic of Mozambique is in favour of a peaceful settlement of the problems in the region. Direct talks between Nicaragua and the United States are encouraging. While vehemently condemning the aggression perpetrated against the Nicaraguan people, we reiterate our support for the efforts being undertaken by the Contadora Group. Nicaragua's acceptance of the revised text of that Group's proposals is a positive step.
65.	The political problems in the world contribute to the exacerbation of the grave international economic problems, especially in developing countries. Hunger, disease and poverty are the everyday reality of the lives of the peoples of Africa, Asia and Latin America. Determined efforts by the international community to overcome the present international economic crisis should be made urgently in a spirit of solidarity, understanding and co-operation, for the benefit of mankind.
66.	The present international economic crisis requires global solutions. We stress as a matter of priority the undertaking of joint, co-ordinated action to restructure international monetary and financial systems to ensure the equitable and democratic participation of the developing countries. Global negotiations continue to be an issue of paramount importance and we should pursue this process.
67.	In the meantime, measures must be undertaken immediately in favour of the developing countries, particularly those in the African continent, where the ongoing world economic crisis, the persistent drought and other external adverse factors have contributed to the worsening food situation, thus aggravating hunger and malnutrition among the population.
68.	We take this opportunity to salute the Secretary-General for his timely undertaking in favour of the most seriously affected countries in Africa. The operational activities for development undertaken by the United Nations system are deemed by the People's Republic of Mozambique to be of the utmost importance.
69.	We regret to note that the interest of some developed countries in multilateral assistance for development is slackening, to say the least. As a result, many programmes in favour of developing countries are threatened, while at the same time we are witnessing growing emphasis on bilateral cooperation, as well as the galloping pace of armaments, particularly nuclear armaments.
70.	The situation created by the deployment of medium-range missiles in Europe is a manifestation of a new escalation in the arms race and poses a threat of the outbreak of war, menacing the very existence of mankind.
71.	The ever-growing tension in the Indian Ocean, with the consolidation, expansion and nuclearization of military naval bases, endangers the security, peace and tranquillity of the countries of the region and of mankind as a whole. The transformation of the Indian Ocean into a zone of peace, free from nuclear weapons, in keeping with the Declaration of the Indian Ocean as a Zone of Peace must come about. The People's Republic of Mozambique expresses its regret that some countries, in complete disregard of that Declaration, have not lent their support to the holding of a United Nations conference on the Indian Ocean.
72.	Peace, international security and co-operation among peoples and countries were the main motivations which inspired the nations that met at San Francisco, in 1945, when they adopted the Charter of the United Nations, enshrining the purposes and principles governing the Organization. The United Nations was set up as the principal—and an adequate—forum for the solution of international conflicts through dialogue and negotiation.
73.	In 1985 we shall celebrate the fortieth anniversary of the founding of the United Nations. This will be an occasion on which we shall take stock of the role played by the Organization and shall chart the course for future action. We make a pressing appeal from this rostrum to all members of the international community to commit themselves strongly to strengthening the role of the United Nations, making it more dynamic and active in discharging the duty we have entrusted to it in the maintenance of international peace.
74.	The People's Republic of Mozambique, an African, non-aligned and socialist country, strongly believes in the role the United Nations can play in harmonizing the actions of States in the promotion of a propitious political atmosphere of understanding, concord and co-operation among peoples and nations.
